Citation Nr: 1647471	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to a compensable initial disability rating for squamous cell carcinoma of the scalp, status-post radiation treatment and surgery with disfigurement and multiple residual scars prior to April 14, 2014, and an evaluation in excess of 80 percent beginning February 1, 2015 (exclusive of the period from April 14, 2014, to January 31, 2015, during which time a total evaluation (100 percent) was assigned).  

2.  Entitlement to an initial disability rating in excess of 30 percent for painful and unstable scarring of the face and neck.  
 
3.  Entitlement to an initial disability rating in excess of 30 percent for sarcoidosis and restrictive lung disease.  

4.  Entitlement to a separate disability rating for limitation of function of the right shoulder associated with painful and unstable scarring of the face and neck.  

5.  Entitlement to an effective date prior to September 9, 2002, for the award of service connection for sarcoidosis and restrictive lung disease.

6.  Entitlement to an effective date prior to July 7, 2014, for the award of service connection for bilateral hearing loss.

7.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  

8.  Entitlement to an effective date prior to July 7, 2014, for the award of service connection for complete cranial nerve seven palsy (right side) claimed as Bell's Palsy.  

9.  Entitlement to an initial disability rating in excess of 30 percent for complete cranial nerve seven palsy (right side) claimed as Bell's Palsy.

10.  Entitlement to special monthly compensation (SMC) at the housebound rate beyond February 1, 2015.


REPRESENTATION

Appellant represented by:	Virginia, Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, in a May 2015 rating decision, the RO increased the evaluation of squamous cell carcinoma of the scalp, status-post radiation treatment and surgery with disfigurement and multiple residual scars, to 100 percent effective April 14, 2014, following by an 80 percent rating effective February 1, 2015.  A separate 30 percent rating was also assigned for painful and unstable scarring of the face and neck for the condition.  These staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  To the contrary, the Veteran filed a notice of disagreement (NOD) in November 2015 disagreeing with the ratings assigned.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

Also on appeal are the March 2010, as well as May 2015 and October 2015 rating decisions as they pertain to issues 5 to 10.  Those issues are currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC). 

The issue of service connection for right eye condition resulting from surgery for squamous cell carcinoma was raised by the Veteran in a July 2014 statement.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it must be referred to the RO for appropriate action.  

The issues involving higher disability ratings for squamous cell carcinoma of the scalp, status-post radiation treatment and surgery with disfigurement and multiple residual scars; painful and unstable scarring of the face and neck; and sarcoidosis are addressed in this decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.
FINDINGS OF FACT

1.  Prior to April 14, 2014, the Veteran's squamous cell carcinoma of the scalp, status-post radiation treatment and surgery with disfigurement and multiple residual scars, was manifested by a disability picture consistent with scars involving two characteristics of disfigurement.  

2.  Since April 14, 2014, the Veteran's skin disability has been manifested by no more than visible and palpable tissue loss and gross distortion or asymmetry of the auricles, including complete loss of the right auricle, plus two painful and unstable scars.

3.  For the entire appeal period, the Veteran's sarcoidosis has not been manifested by pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; compensable residuals analogous to chronic bronchitis; or extra-pulmonary involvement. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 30 percent disability rating for squamous cell carcinoma of the scalp, status-post radiation treatment and surgery with disfigurement and multiple residual scars, are met effective from October 23, 2008, but not earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7818 (2016); 38 C.F.R. § 4.118, DCs 7800-7805 (in effect prior to and since October 23, 2008). 

2.  The criteria for the assignment of a disability rating in excess of 80 percent for squamous cell carcinoma of the scalp, status-post radiation treatment and surgery with disfigurement and multiple residual scars, are not met (exclusive of the period from April 14, 2014, to January 31, 2015, during which time a total evaluation (100 percent) was assigned).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118 DC 7818 (2016); 38 C.F.R. § 4.118, DCs 7800-7805 (in effect prior to and since October 23, 2008). 

3.  The criteria for the assignment of a disability rating in excess of 30 percent for painful and unstable scarring of the face and neck are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 34.3, 4.7, 4.118 DC 7803-7804 (prior to October 23, 2008); 38 C.F.R. § 4.118, DC 7804 (since October 23, 2008). 

4.  The criteria for the assignment of a separate 30 percent disability rating for complete loss of auricle on the right side are met effective from April 14, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.84 DC 6207 (2016); 38 C.F.R. § 4.118, DC 7800 (since October 23, 2008). 

5.  The criteria for the assignment of a disability rating in excess of 30 percent for sarcoidosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 34.3, 4.7, 4.96, 4.97, DCs 6600, 6846, 4.117 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case is seeking increased ratings for service-connected disabilities.  

The Board has limited the discussion below to the relevant law and evidence required to support its finding of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Applicable to all disabilities on appeal, disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

I.  Squamous Cell Carcinoma of the Scalp

The Veteran is seeking an increased rating for squamous cell carcinoma of the scalp and painful and unstable scarring of the face and neck.  As these disabilities are interrelated, the Board will address them together.  The appeal period now before the Board begins in September 2002, which is when service connection went into effect for this disability.  See Fenderson, 12 Vet. App. at 119.  

A. Rating Schedule

The Veteran's skin disability has been assigned a disability rating under DC 7818-7800 of 38 C.F.R. § 4.118.  The hyphenated code signals that the rating has been assigned on the basis of residual conditions under DC 7800 where the basic disease is listed in DC 7818.  

The applicable rating schedule is set forth as follows:

7818   Malignant skin neoplasms (other than malignant melanoma): 

Rate as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function

Note: If a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or any subsequent examination will be subject to the provisions of §3.105(e) of this chapter. If there has been no local recurrence or metastasis, evaluation will then be made on residuals. If treatment is confined to the skin, the provisions for a 100-percent evaluation do not apply. 


As cited in DC 7818, the rating schedule for DCs 7800-7805 is as follows:


Rating
7800 Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement
80
With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement
50
With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement
30
With one characteristic of disfigurement
10
Note (1):The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).
Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.
Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.
7801 Scars, other than head, face, or neck, that are deep or that cause limited motion:
Area or areas exceeding 144 square inches (929 sq.cm.)
40
Area or areas exceeding 72 square inches (465 sq. cm.)
30
Area or areas exceeding 12 square inches (77 sq. cm.)
20
Area or areas exceeding 6 square inches (39 sq. cm.)
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.
Note (2): A deep scar is one associated with underlying soft tissue damage.
7802 Scars, other than head, face, or neck, that are superficial and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.
Note (2): A superficial scar is one not associated with underlying soft tissue damage.
7803 Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with underlying soft tissue damage.
7804 Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with underlying soft tissue damage.
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.
(See § 4.68 of this part on the amputation rule.)
7805 Scars, other; Rate on limitation of function of affected part.

This rating scheduled was amended effective October 23, 2008.  Although the Veteran did not request consideration under the amended criteria, the RO, in a May 2015 rating decision, assigned ratings on the basis of the amended criteria.  Thus, the Board will consider them.  See 38 C.F.R. § 4.118, Introductory note.  

The rating schedule effective since October 23, 2008, is set forth as follows:

7800   Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement
80 
With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement
50 
With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement
30 
With one characteristic of disfigurement
10 
Note (1):The 8 characteristics of disfigurement, for purposes of evaluation under §4.118, are: 

Scar 5 or more inches (13 or more cm.) in length. 

Scar at least one-quarter inch (0.6 cm.) wide at widest part. 

Surface contour of scar elevated or depressed on palpation. 

Scar adherent to underlying tissue. 

Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 

Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 

Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 

Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate. 

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria. 

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply §4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code. 

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

7801   Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater
40 
Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.)
30 
Area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.)
20 
Area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.)
10 
Note (1): A deep scar is one associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under §4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

7802   Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater
10 
Note (1): A superficial scar is one not associated with underlying soft tissue damage

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under §4.25. Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

7804   Scar(s), unstable or painful:

Five or more scars that are unstable or painful
30
Three or four scars that are unstable or painful
20
One or two scars that are unstable or painful
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars 

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable 

7805   Scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804:

Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.


These amended rating criteria may only be considered since October 23, 2008, which is the date they went into effect.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

B. Application of the Rating Schedule

(1) Squamous Cell Carcinoma of the Scalp

Prior to 4/14/2014

From September 2002 to April 14, 2014, a 30 percent rating is assignable since October 23, 2008, but not prior to that date.  

As a threshold matter during this time period, under DC 7818, the disability did not require therapy that was comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision.  As the Veteran wrote in an April 2013 statement, he required numerous Mohs surgeries and other excisions and biopsies for his skin cancer.  However, these were consistent with no more than wide local excisions.  Under such circumstances, a higher rating directly under DC 7818 is not warranted.  See 38 C.F.R. § 4.118, DC 7818.  

However, looking to the remaining rating criteria, as in effect prior to and since October 23, 2008, the disability manifested as having two characteristics of disfigurement.  

The private medical records throughout the period of appellate review, for instance in October 2002 show treatment for up to 20 red patches of skin on various locations on the head and face.  

The Veteran underwent a VA examination in November 2009.  At that time, the VA examiner observed scars on the scalp left parietal scalp-8 cm x .2 cm; center forehead-2 cm x .2 cm; left anterior frontal region-4 cm x .2 cm; and chin-4 cm x .2 cm.  The Board notes that these scars do not individually meet any of the characteristics of disfigurement in DC 7800.  However, under the amended criteria in effect since October 23, 2008, the characteristics of disfigurement may be caused by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  See 38 C.F.R. § 4.118, DC 7800 (since October 23, 2008).  On this basis, the collective length of these scars was greater than 13 cm.  Likewise, the collective width of these scars was greater than .6 cm wide.  Thus, these scars show two characteristics of disfigurement.  Under these circumstances, DC 7800 provides for a 30 percent rating.  38 C.F.R. § 4.118, DC 7800 (October 23, 2008).  

The earlier evidence, although not precise, is consistent with the VA examiner's findings.  Thus, after resolving reasonable doubt in the Veteran's favor, it is likely that these two characteristics of disfigurement were manifested by October 23, 2008, when the amended rating criteria became applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Prior to that date, the rating schedule did not provide for combining multiple scars.  See 38 C.F.R. § 4.118, DC 7800 (before October 23, 2008); see also Proposed Rule: Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 428-01 (January 3, 2008).  Accordingly, the 30 percent rating may not be assigned prior to October 23, 2008.  See Kuzma v. Principi, 341 F.3d 1327, 1328   (Fed. Cir. 2003) ("[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result.") (citations omitted)).

A rating higher than 30 percent may not be assigned whether evaluating the condition under the old or amended rating criteria.  As shown by the November 2009 VA examination, the scars had exfoliation and crusting, but not induration of less than six square inches and abnormal texture of less than six square inches.  There was no ulceration, disfigurement, tissue loss, inflexibility, hypopigmentation, hyperpigmentation and limitation of motion.  The skin lesions covered the exposed area of 0.0000 1 %.  The skin lesion coverage relative to the whole body was 0.000 1 %.  The skin lesions were not associated with systemic disease.  The scars were not painful on examination; there was no skin breakdown; they were superficial scar with no underlying tissue damage; inflammation and edema were absent; there was no keloid formation; the scars did not limit motion; and the scars did not otherwise involve limitation of function.

Again here, the private treatment records, although imprecise, appear consistent with the November 2009 VA examiner's findings.  For instance, a September 2002 private record shows scabs with surrounding erythema, but no other symptoms.  In the context of these medical reports, which appear to be the type regularly kept for this purposes, it must be assumed that any other positive findings would have been recorded if present.  Because no other symptoms are indicated, it must be assumed that those symptoms were absent.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); cf. Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  

Because the Veteran's scars prior to April 2014 manifested with two characteristics of disfigurement, but no other compensable symptomatology, a 30 percent rating is for assignment since October 23, 2008, but a higher or separate rating may not be assigned prior to or since that date.  

Since 4/14/2014

Since April 13, 2014, the Veteran's disability has been assigned staged 100 percent and 80 percent ratings.  

The 100 percent rating was assigned from April 14, 2014, under DC 7818, on the basis that the Veteran underwent a right radical parotidectomy, right modified radical neck dissection, right supraclavicular artery island flap, adjacent tissue transfer and right temporal bone resection, on that date.  He then underwent rapid arc treatment, which was completed in July 2014.  The 100 percent rating was assigned for six months after that date, until February 1, 2015, as set forth in DC 7818.  38 C.F.R. § 4.118, DC 7818, Note.  An 80 percent rating has been assigned since February 1, 2015, on the basis of visible or palpable tissue loss and either gross distortion or asymmetry of the forehead, auricles, and cheeks.  The Veteran has also been assigned a separate 30 percent rating under DC 7804 since February 1, 2015, on the basis of having scars that are both painful and unstable.  

As set forth in DC 7818, any change in evaluation following the 100 percent rating will be subject to the provisions of 38 C.F.R. § 3.105(e).  Here, the staged ratings were assigned retroactively in a May 2015 rating decision.  Thus, the procedural protections of 38 C.F.R. § 3.105(e) do not apply as there was no reliance.  See Tatum v. Shinseki, 24 Vet. App. 139, 143 (2010); Singleton v. Shinseki, 23 Vet. App. 376, 380 (2010); see also Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009) (regarding total (100 percent) ratings).

On this basis, a rating higher than 80 percent since February 1, 2015, is not assignable.  Under DC 7800, the 80 percent rating is the highest available rating.  Thus, no higher schedular rating can be assigned.  38 C.F.R. § 4.118, DC 7800 (prior to and since October 23, 2008).  

The evidence also does not show symptoms at a higher level under DC 7804.  Specifically, the evidence during this time period consists of a March 2015 VA examination.  That VA examiner found painful and unstable scars on the shoulder and around/behind the right ear.  Under DC 7804, two scars that are both painful and unstable warrants a 10 percent evaluation with 10 percent added.  See 38 C.F.R. § 4.118, DC 7804, Note (2) (since October 23, 2008).  Thus, the current 30 percent rating is more favorable.  

Under the rating criteria in effect prior to October 23, 2008, no specific guidance was provided on evaluating multiple painful or unstable scars.  See Proposed Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 428-01 (Jan. 3, 2008).  Even assuming separate ratings could be assigned under the old DCs 7803 and 7804, a combined 30 rating would still result.  See 38 C.F.R. § 4.25 (combining (10+10+10+10 = 34); 38 C.F.R. § 4.118, DCs 7803-7804 (prior to October 23, 2008).  

Thus, a disability rating higher than 30 percent cannot be awarded on the basis of unstable and painful scars regardless of whether the old or amended criteria are considered.  

Other Considerations

The Board notes that the March 2015 VA examiner was directed by the Disability Benefits Questionnaire (DBQ) to complete a Tumors and Neoplasms Questionnaire (see pg 2).  This was not done.  The Board finds that this extra examination is not needed, however, as the March 2015 examination (in two parts) provides all the medical findings necessary to fully evaluate the skin involvement of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); see also Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).

Importantly, in this regard, the March 2015 VA examiner found that the Veteran had complete loss of the auricle on the right side.  Under DC 7801, tissue loss of the auricle is to be rated under DC 6207 (loss of auricle).  Under DC 6207, complete loss of one auricle is to be assigned a 30 percent rating.  38 C.F.R. § 4.87.  Thus, a separate 30 percent rating is warranted in this case from April 14, 2014, the date of the surgery, which is when it was factually ascertainable that this separate disability arose.  Relatedly, the Veteran has been assigned a disability rating for hearing loss associated with loss of the right auricle.  That matter is being remanded herein below for issuance of an SOC.  To the extent that the medical evidence is not in dispute in showing loss of the right auricle, there is no prejudice to the Veteran in proceeding with assignment of the 30 percent rating under DC 4.87.    

On the other hand, the March 2015 VA examination also reflects a limitation of function regarding the right shoulder ("shoulder can't use as wanted").  The RO has not addressed this evidence to determine what rating may be warranted for limitation of function of the right shoulder.  Under these circumstances, the Board is remanding this question to the RO.  The Board finds that the Veteran would be more prejudiced should the question be taken up in the first instance in the instant decision, especially as no VA examination has been conducted to evaluate the severity of the right shoulder function.  Accordingly, question is remanded herein below.  

Similarly, the March 2015 VA examination shows that the scars affect his eyes ("eye can't open and close normally").  He is currently assigned a separate rating for Bell's Palsy on this basis of this symptomatology.  An appeal for a higher disability rating for that condition is also being remanded herein below.  Thus, that matter is not within the scope of the instant decision.  

Finally, the Board finds that referral for extraschedular consideration is not warranted.  The evidence shows considerable symptomatology associated with the Veteran's disability, including complete loss of the right ear, functional limitations of the right shoulder and eyes, and hearing loss.  In this regard, the ratings currently in effect reasonably compensate the Veteran for all symptoms directly arising from the skin cancer.  For the related symptoms, the Board has assigned a separate disability rating for loss of the right ear, and is remanding the remaining components of the disability to the RO.  Thus, the complete disability picture is compensated under the rating schedule.  Consequently, referral for extraschedular consideration is not in order at this time for the disability currently on appeal.  38 C.F.R. § 3.321; Yancy v. McDonald, 27 Vet. App. 484, 495-96 (2016). 

II.  Sarcoidosis and Restrictive Lung Disease

The Veteran is seeking a higher initial rating for sarcoidosis and restrictive lung disease.  The appeal period now before the Board begins in September 2002, which is when service connection went into effect for this condition.  See Fenderson, 12 Vet. App. at 119.  This disability has been assigned a 30 percent rating throughout the entire appeal period.  

A.  Rating Schedule

The Veteran's disability has been assigned a disability rating under DC 6846 of 38 C.F.R. § 4.97.  The applicable rating schedule is set forth as follows:

Sarcoidosis: 

Cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment
100 
Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control
60 
Pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids
30 
Chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment
0 
Or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved


Weight loss is not defined in 38 C.F.R. § 4.97.  Analogously, however, weight loss is defined in 38 C.F.R. § 4.112, regarding the Digestive System.  The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112. 

As cited in DC 6846, the rating schedule for chronic bronchitis, DC 6600, is set forth as follows:

6600   Bronchitis, chronic: 

FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy
100 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit)
60 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted
30 
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted
10 

Special provisions for the application of evaluation criteria apply for diagnostic code 6600.  38 C.F.R. § 4.96.  (1) Pulmonary function tests (PFTs) are required to evaluate these conditions except: (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluate based on alternative criteria; (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) When there have been one or more episodes of acute respiratory failure; (iv) When outpatient oxygen therapy is required.  Id.  (2) If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  Id.  (3) When the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  Id.  (4) Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. Id.  (5)  When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  Id.  (6) When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  Id.  (7) If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  Id.  

B.  Application of the Rating Schedule

In this case, a rating higher than 30 percent must be denied as the evidence does not show a disability picture more nearly approximating pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control of the Veteran's sarcoidosis or any higher level of disability.

DC 6846

The evidence does not establish that the Veteran has been treated with high dose corticosteroid medication for control.  A November 2009 VA examination shows that he had prior treatment with prednisone over 6 months when diagnosed, symptoms improved.  Currently, he was prescribed bronchodilators but he did not use it, and he had used oxygen, taken Coumadin, Heparin, antibiotics or steroid therapy.  A March 2015 VA examination likewise shows that he did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators.  

Private treatment records in October 2004 through February 2005 show treatment with prednisone.  Whether this treatment represents a high dose of corticosteroid is a medical question beyond the Board's competence as a non-medical expert to decide.  Thus, the Board must defer to the VA examiners' interpretations that these were not high dose corticosteroid treatments.  Fountain v. McDonald, 27 Vet. App. 258, 273, 274-75 (2015) (the Board must cite independent medical evidence to corroborate any finding regarding a medical question that is not the type for which lay evidence is competent).  

Consequently, the Board has no evidentiary basis to conclude that he has been prescribed systemic high dose (therapeutic) corticosteroids for control of his sarcoidosis.  Absent such evidence, the next higher rating, 60 percent may not be assigned.  Furthermore, the even more disabling symptoms set forth for a 100 percent rating have not been shown.

DC 6600

A higher rating is also not warranted under DC 6600 as the evidence shows that the condition does not manifest with FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

His FEV-1 results were 61.05 (May 2002); 80 (November 2005); 85 (June 2006); 89 (February 2007); 91 (July 2009); 53 (November 2009 VA examination); and 76 (March 2015).  These readings are higher than the 40- to 55-percent predicted needed to assign the next higher disability rating.  

His FEV-1/FVC results were 106.33 (May 2002) and 110 (March 2015 VA examination).  (The multiple other PFT tests did not record FEV-1/FVC results.)  These readings are higher than the 40 to 55 percent needed to assign the next higher disability rating.  

His DLCO (SB) readings were 117 (November 2005; 114 (June 2006); 101 (February 2007); and 19.8 (July 2009).  (The November 2009 and March 2015 VA examinations did not conduct this test; the November 2009 VA examiner specified that a DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.)  The Board notes that the July 2009 results might be seen as consistent with a 100 percent disability rating under DC 6600.  However, when looking to other reports from the same private doctor, such as in June 2006, it is clear that only the uninterpreted reference number was provided.  The 19.8 reading is listed under "Ref" column whereas the other PFT reports include the percentage result under a "Pre % Ref) column.  Moreover, the comments section of the July 2009 report described this as only a "mild" restrictive lung defect and "moderate decrease in diffusing capacity."  Thus, the 19.8 reading in July 2009 does not allow for assignment of a higher rating.  Otherwise, the readings are all above the 40 to 55 percent predicted, as needed for assignment of the next higher rating.  

Because the PFT results do not reflect readings at a higher disability level, a higher rating under DC 6600 is not assignable.  Furthermore, the even more disabling symptoms set forth for a 100 percent rating have not been shown.

Extra-Pulmonary Involvement

Under DC 6846, a rating may also be assigned for extra-pulmonary involvement.  Here, however, there is no compensable extra-pulmonary involvement.  The March 2015 VA examination establishes the absence of any extra-pulmonary involvement.  Thus, a higher rating may not be assigned on the basis of extra-pulmonary involvement under DC 6846. 

The Board finally finds that referral for extraschedular consideration is not warranted for this disability.  The Veteran has complained of cough and pain or discomfort over the chest area on exertion, for instance at the November 2009 VA examination.  Although such symptoms are not explicitly listed in the rating schedule for this disability, the rating schedule for sarcoidosis contemplates all physiologic impairment and symptoms of "pulmonary involvement."  See 38 C.F.R. § 4.97, DC 6846.  Alternatively, the disability can be rated by analogy to chronic bronchitis and for extra-pulmonary involvement.  Id.  In light of these broad and inclusive rating criteria, it must be found that the rating schedule was purposely designed to compensate for the complete and comprehensive signs and symptoms of the disability even if they are not explicitly listed in the rating schedule.  Consequently, referral for extraschedular consideration cannot be made. 


ORDER

A 30 percent disability rating, but no higher, for squamous cell carcinoma of the scalp, status-post radiation treatment and surgery with disfigurement and multiple residual scars, is granted effective from October 23, 2008, but not earlier. 

An initial disability rating in excess of 80 percent for squamous cell carcinoma of the scalp, status-post radiation treatment and surgery with disfigurement and multiple residual scars, is denied (exclusive of the period from April 14, 2014, to January 31, 2015, during which time a total evaluation (100 percent) was assigned).  

A disability rating in excess of 30 percent for painful and unstable scarring of the face and neck is denied.  

A separate 30 percent rating for complete loss of auricle on the right side is granted effective from April 14, 2014.  

A disability rating in excess of 30 percent for sarcoidosis is denied. 



REMAND

The Board has conducted a preliminary review of the remaining issues, but has found that additional development and consideration is warranted for the following reasons:

Right Shoulder

The Veteran underwent surgery in April 2014 for his service-connected skin cancer disability.  As a result of that surgery, as shown in a March 2015 VA examination, the Veteran has impaired use of his right shoulder ("shoulder can't use as wanted).  A VA examination has not been conducted to evaluate the severity of this impairment.  Such should be accomplished upon remand, after which an appropriate disability rating should be assigned.  

Manlincon Issues

The remaining issue on appeal must be remanded for issuance of a SOC.  

Regarding entitlement to an effective date prior to September 9, 2002, for the award of service connection for sarcoidosis and restrictive lung disease, the appeal arises from the March 2010 rating decision granting service connection for this disability.  The Veteran filed a notice of disagreement (NOD) in September 2010 disagreeing with the effective date assigned.  Although an SOC was issued in March 2013, it did not address the earlier effective date issue and no subsequent SOC has included the issue.  

Regarding entitlement to SMC at the housebound rate beyond February 1, 2015, a rating decision was issued in May 2015 granting this benefit from April 14, 2014 to February 1, 2015.  The Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), in November 2015 disagreeing with the discontinuance date of this benefit.  An SOC has not been issued.  

Regarding (1) entitlement to an effective date prior to July 7, 2014, for the award of service connection for bilateral hearing loss; (2) entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss, a rating decision was issued in May 2015 adjudicating these issues; (3) entitlement to an effective date prior to July 7, 2014, for the award of service connection for complete cranial nerve seven palsy (right side) claimed as Bell's Palsy, and (4) entitlement to an initial disability rating in excess of 30 percent for complete cranial nerve seven palsy (right side) claimed as Bell's Palsy, a rating decision was issued in October 2015 granting service connection for the issues.  The Veteran filed a VA Form 21-0958 in January 2016, disagreeing with the effective dates and initial disability rating assigned.  An SOC has not yet been issued.  

Under such circumstances, the Board shall remand these claims to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to and since March 24, 2015).

Accordingly, these issues are REMANDED for the following actions:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his right shoulder impairment.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right shoulder impairment resulting from scars associated with an April 2014 surgery for skin cancer.  

The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  Thereafter, the RO should issue the Veteran a decision adjudicating whether a separate compensable disability is warranted for right shoulder impairment resulting from squamous cell carcinoma of the scalp, status-post radiation treatment and surgery with disfigurement and multiple residual scars.  

3.  Issue the Veteran an SOC with respect to the claims of (1) entitlement to an effective date prior to September 9, 2002, for the award of service connection for sarcoidosis and restrictive lung disease; (2) entitlement to SMC at the housebound rate beyond February 1, 2015; (3) entitlement to an effective date prior to July 7, 2014, for the award of service connection for bilateral hearing loss; (4) entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss, a rating decision was issued in May 2015 adjudicating these issues; (5) entitlement to an effective date prior to July 7, 2014, for the award of service connection for complete cranial nerve seven palsy (right side) claimed as Bell's Palsy, and (6) entitlement to an initial disability rating in excess of 30 percent for complete cranial nerve seven palsy (right side) claimed as Bell's Palsy.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


